Citation Nr: 0617187	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  03-35 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for the cause 
of the veteran's death.


REPRESENTATION

Appellant represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1941 to May 
1942 and from March 1943 to April 1946.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines, which declined to reopen the appellant's 
claim of service connection for cause of death.  In May 2003, 
the RO issued a notice of the decision, and thereafter in 
June 2003, the appellant timely filed a Notice of 
Disagreement (NOD).  The RO issued a Statement of the Case 
(SOC) in August 2003, and subsequently, in December 2003, the 
appellant timely filed a substantive appeal.  In September 
2004 the RO issued a Supplemental Statement of the Case 
(SSOC).       

The appellant had requested a hearing on this matter, but 
none was held as she failed to appear at the scheduled time.

  
FINDINGS OF FACT

1.	The Board denied service connection for cause of death in 
an August 1990 decision on the basis that the veteran's 
fatal bleeding peptic ulcer began many years post-service 
and there was no medical evidence of a nexus between his 
peptic ulcer disease and any incident of active duty; the 
appellant did not appeal that decision.

2.	The evidence submitted since the August 1990 decision 
includes letters from the appellant, numerous affidavits, 
a death certificate and an allegation that the veteran was 
a former prisoner-of-war (POW).  This evidence is not new 
and does not raise a reasonable possibility of 
substantiating the claim for service connection for death 
benefits.


CONCLUSIONS OF LAW

1.	The August 1990 Board decision that denied the appellant's 
claim for service connection for cause of death is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100, 
20.1104 (2005).

2.	Because the evidence presented since the August 1990 
decision is not new and material, the claim for service 
connection for cause of death is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), significantly changed the law prior to the 
pendency of this claim.  VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA provisions 
include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, and they redefine the obligations of VA with 
respect to the duty to assist the veteran with his claim.  In 
the instant case, the Board finds that VA fulfilled its 
duties to the appellant under the VCAA. 



a. Duty to Notify
VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
December 2003 letter sent to the appellant by the RO 
adequately apprised her of the information and evidence 
needed to substantiate her claim.  The RO thus complied with 
VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim(s).  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

In addition, in a recent decision, the Court of Appeals for 
Veterans' Claims (Court) held that, in the context of 
reopening a claim, as here, VA must provide notice of what 
evidence is needed to reopen the claim in addition to notice 
of the information and evidence required to substantiate the 
appellant's entitlement to the underlying compensation 
benefit.  Kent v. Nicholson, 2006 WL 1320743 *7, *9 (Vet. 
App. Mar. 31, 2006).  Thus, in order to comply with VCAA in 
this context, the RO must apprise the appellant of what 
constitutes "new and material evidence," as well as what 
evidence will support the underlying claim.  Id., at *7, *9.      

The December 2003 letter from the RO satisfies these 
mandates.  This letter informed the appellant that the 
Board's August 1990 decision was final because the appeal 
period had expired without any action by her, and because of 
this, the appellant had to offer "new and material 
evidence" to reopen the previously and finally decided 
claim.  This correspondence defined these terms, notified the 
appellant that such evidence could not be redundant or 
cumulative of previously submitted evidence and that it must 
raise a reasonably possibility that the Board's August 1990 
conclusion would change when considered with all the evidence 
of record, both old and new.  The letter specifically asked 
the appellant for competent medical records showing that the 
veteran received treatment for the condition that led to his 
death while in service or within one year of discharge up 
until his death, as well as information demonstrating the 
veteran's confinement to a certain medical center.      

The December 2003 letter also informed the appellant about 
the type of evidence needed to support her underlying claim, 
namely, that which would demonstrate (1) that the veteran 
died on active duty; or (2) that he died from a service-
related injury or disease; or (3) that he died from an injury 
or disease not related to service, but was totally disabled 
due to a service-related injury (a) for at least 10 years 
immediately before death, or (b) since the veteran's release 
from active duty, if the veteran was released at least five 
years before death, or (c) for at least one year before death 
if the veteran was a former prisoner of war who died after 
September 30, 1999.  The letter clearly disclosed VA's duty 
to obtain certain evidence for the appellant, such as service 
medical records, VA and Social Security records, employment 
records or records from other Federal agencies, and its duty 
to help attain relevant records not held by a Federal agency, 
such as those from private doctors and hospitals and local 
governments, provided the appellant supplied enough 
information to enable their attainment.  The correspondence 
also made clear that although VA could assist the appellant 
in obtaining relevant records, she carried the ultimate 
burden of ensuring that VA received all such records.  The 
Board finds that the appellant was effectively informed to 
submit all relevant evidence in her possession, and that she 
received notice of the evidence needed to substantiate her 
claim, the avenues by which she might obtain such evidence, 
and the allocation of responsibilities between herself and VA 
in obtaining such evidence.  See Beverly, 19 Vet. App. at 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d at 1328 (Fed. Cir. 2006).  
The Board also determines that the December 2003 letter 
satisfied the Kent requirements by apprising the appellant of 
both the new and material evidence standard as well as the 
information required to substantiate her entitlement to the 
underlying compensation benefits.  Kent, 2006 WL 1320743 at 
*7, *9.  

The Board further notes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in 
Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id., at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  

With respect to the Dingess requirements, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate the underlying claim and the claim 
to reopen, but she was not provided with notice of the type 
of evidence necessary to establish a rating or effective date 
for the rating.  Despite the inadequate notice provided to 
the appellant on these latter two elements, the Board finds 
no prejudice to her in proceeding with the issuance of this 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  This is because the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim to reopen the previously and finally decided claim for 
service connection for cause of death, which renders moot any 
questions as to an appropriate rating or effective date to be 
assigned.  

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the appellant prior to the 
May 2003 RO decision that is the subject of this appeal in 
its December 2003 letter.  However, numerous  RO 
correspondences, dated February 2003, June 2002, January 
2002, August 2000, June 2000, March 1992 and July 1991 fully 
informed the appellant of the "new and material evidence" 
standard, defining and explaining these terms, and the 
appellant displayed actual knowledge of this standard in 
correspondences of June 1992 and September 1991.  See 
Mayfield, 19 Vet. App. at 121, rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006) (noting that non-prejudicial error 
may be proven by demonstrating "that any defect in notice 
was cured by actual knowledge on the part of the appellant" 
of the evidence required to support the claim).  
Additionally, August and June 2000 RO letters discussed the 
requirements for establishing the underlying service 
connection claim, and a March 2000 letter included a copy of 
the August 1990 Board decision, which fully outlined the 
elements for the underlying claim as well as the reasons and 
bases for denying that claim.  The Board thus determines that 
no prejudice to the appellant resulted because the December 
2003 letter fully apprised her of all VCAA duties, to include 
the duty to notify and assist, and a series of pre-May 2003 
correspondences, spanning 1991 to 2003, notified her of the 
new and material evidence standard and service connection 
requirements.  Mayfield, supra, at 128 (holding that "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim").  



It is also pertinent to note that the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  See Mayfield, supra (due process 
concerns with respect to VCAA notice must be pled with 
specificity).

b. Duty to Assist
VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the appellant in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

As noted above, the RO, in its December 2003 letter, informed 
the appellant about VA's duty to assist her in obtaining 
relevant Federal and private medical and other records.  As 
to any duty to provide a medical opinion, according to 
38 C.F.R. § 3.159(c)(4)(iii), the duty to provide a medical 
opinion in a claim to reopen a finally adjudicated issue, as 
in this case, applies "only if new and material evidence is 
presented or secured."  38 C.F.R. § 3.159(c)(4)(iii).  The 
medical evidence of record does not show any findings 
relating to the veteran's fatal peptic ulcer disease during 
service nor for many years thereafter and there is no 
competent evidence linking it to service.  The service 
personnel records and the Service Department failed to 
confirm the appellant's allegation that her husband was a 
former POW.  In any event, as new and material evidence has 
not been received to reopen the claim, there is no duty to 
provide an opinion.       

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the appellant, and 
thus, no additional assistance or notification was required.  
The appellant has suffered no prejudice that would warrant a 
remand, and her procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at  392-94.

II. New and Material Evidence

a. Law and Regulations
38 U.S.C.A. § 7104(b) provides that "[e]xcept as provided in 
section 5108 . . . when a claim is disallowed by the Board, 
the claim may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered."  38 U.S.C.A. § 7104(b).  Section 5108, in turn, 
requires that the Secretary reopen a disallowed claim and 
review the former disposition of it "[i]f new and material 
evidence is presented or secured" with respect to the claim.  
38 U.S.C.A. § 5108; accord Fortuck v. Principi, 17 Vet. App. 
173, 178 (2003) ("The Secretary must reopen a previously and 
finally disallowed claim when 'new and material evidence' is 
presented or secured"); 38 C.F.R. § 3.156(a) ("A claimant 
may reopen a finally adjudicated claim by submitting new and 
material evidence").  

The Board notes that the appellant filed her February 2003 
claim that is the subject of this appeal after August 29, 
2001, the effective date of the current version of 38 C.F.R. 
§ 3.156(a), which sets forth the standard for "new and 
material" evidence.  See Rodriguez v. Nicholson, 19 Vet. 
App. 275, 289 (2005) (recognizing that the 2001 amendment to 
§ 3.156(a), which made the "new and material evidence" 
standard more stringent, applies to "any claim for benefits 
received by VA on or after August 29, 2001").  Accordingly, 
the 2001 amended version of 38 C.F.R. § 3.156(a) controls in 
the present case.  

Section 3.156(a) defines "new" evidence as "existing 
evidence not previously submitted to agency decisionmakers."  
Thus, "[i]f the evidence was not in the record at the time 
of the final disallowance of the claim and is not cumulative 
of other evidence in the record, it is new."  Fortuck, 17 
Vet. App. at 178.  "Material" evidence, in contrast, is 
"existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  
"New" and "material" evidence may not "be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim."  38 C.F.R. §3.156(a).  In determining whether new 
and material evidence exists, the Board must "presume the 
credibility of the evidence and may not decline to reopen a 
claim for lack of new and material evidence merely because 
the proffered evidence is found to lack credibility."  
Fortuck, supra, at 179.    

If the Board determines that the appellant has submitted new 
and material evidence, it must then "review the new evidence 
'in the context of' the old to determine whether the prior 
disposition of the claim should be altered."  Godfrey v. 
Brown, 7 Vet. App. 398, 405 (1995); accord Anderson v. Brown, 
9 Vet. App. 542, 546 (1996) (noting that, upon a finding that 
the appellant has presented new and material evidence, the 
Board "must reopen the claim and 'evaluate the merits of the 
veteran's claim in light of all the evidence, both new and 
old.'  Masors v. Derwinski, 2 Vet. App. 181, 185 (1992)"). 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for benefits.  An 
appellant will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when an 
appellant seeks benefits and the evidence is in relative 
equipoise, the appellant prevails.  Wells v. Principi, 18 
Vet. App. 33, 36 (2004); Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990).  A claim for benefits will be denied only if a 
preponderance of the evidence is against the claim.  Alemany 
v. Brown, 9 Vet. App. 518, 519-20 (1996).  




b. Analysis
Factual Background
The Board adjudicated the appellant's claim for service 
connection for cause of the veteran's death in August 1990 
on the basis that the veteran's fatal bleeding peptic ulcer 
began many years post-service and there was no medical 
evidence of a nexus between his peptic ulcer disease and any 
incident of active duty.  There was no service evidence or 
even an allegation that the veteran was a former POW at that 
time.  Since that decision, the appellant has submitted no 
less than 30 correspondences as well as other evidence to 
support her claim to reopen.

In February 2004, the appellant offered an affidavit 
attesting that she was the lawful unremarried widow of the 
veteran, and that he died in July 1984 due to a bleeding 
peptic ulcer.  She also named two doctors who treated him 
prior to his death.

In December 2003 the RO received a medical certificate from a 
doctor who certified that he had treated the veteran sometime 
in 1984 for a bleeding peptic ulcer, but he indicated that no 
hospital records reflecting this treatment were available.  
He offered no opinion as to the cause or origin of the 
veteran's ulcer.

Also in December 2003, the appellant submitted her 
substantive appeal, wherein she claimed that the veteran had 
been a prisoner of war (POW) and that his illness was 
incurred in or aggravated in service by the lack of food and 
medicine and because of maltreatment and hard labor when he 
was a POW.  She also stated that when the veteran died, he 
was vomiting blood.

January 2003, August 2003 and September 2003 letters convey 
the appellant's disagreement with the denial of benefits and 
assert that the veteran rendered valid military service.  In 
these correspondences, and in others, the appellant also 
declared her entitlement to benefits because the veteran died 
as a result of a service-connected peptic ulcer.  The record 
also contains a copy of an apparent military record, received 
August 2003, which is illegible.   

In April 2003, the RO received from the appellant a letter 
requesting accrued death benefits with three accompanying 
affidavits.  In her personal affidavit, the appellant stated 
that she was married to the veteran and listed the names of 
their children.  She also declared that he had active service 
during World War II, and that despite a general surrender 
order in May 1942, he had not surrendered to the enemy.  The 
appellant reported that the veteran contracted malaria and 
dysentery, and that he suffered from back pain and swelling 
of both knees and ankle joints.  

In the joint affidavit, provided by two acquaintances of the 
veteran and appellant and received by the RO in April 2003, 
the affiants stated that the upon the veteran's return from 
active service, he was sickly, weak and pale with difficulty 
breathing and suffering from chest and back pain without an 
appetite or the ability to walk long distances due to a 
disability that was incurred in or aggravated by his service.  

In the third affidavit, given by the daughter of the 
appellant and veteran, she asserted that, while in grade 
school, the veteran had suffered from an unknown sickness 
characterized by coughing up of fresh blood, difficulty 
breathing, a raised temperature, no appetite and difficulty 
sleeping.  

The appellant further offered a death certificate, dated 
January 2003, which disclosed that the veteran died of blood 
loss due to a bleeding peptic ulcer, drug induced, in July 
1984 at the age of 65 in a Philippine medical center.  The 
death certificate did not suggest a cause or origin of the 
veteran's ulcer.  

A January 2003 certification from the Local Philippine Civil 
Register reveals that the marriage records of the appellant 
and the veteran were destroyed during World War II. 



The Issue on Appeal
The August 1990 Board decision qualifies as a "final" 
decision within the meaning of 38 U.S.C.A. § 7104(b) because 
the appellant did not file a timely appeal to the Court in 
response to that decision.  The Board, therefore, lacks 
jurisdiction to entertain the appellant's claim for service 
connection relating to cause of death, unless, pursuant to 38 
U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a), she supplies new 
and material evidence with respect to the claim that had 
previously and finally been denied in August 1990.  

The appellant has failed to provide "new" evidence with 
respect to her claim for service connection for the cause of 
the veteran's death.  Most of the evidence that she provided 
is cumulative or redundant other evidence of record, as 
reflected in the evidence considered by the Board in its 
August 1990 decision.  See Fortuck, 17 Vet. App. at 178.  For 
example, in that decision, the Board acknowledged the 
veteran's recognized active service, as well as the 
information contained in the death certificate, to include 
the cause of death as a bleeding peptic ulcer, drug induced, 
the veteran's age and date of death.  The appellant offered 
the same evidence in February 2004 and December 2003.  The 
1990 Board additionally reviewed evidence of medical 
treatment for the ulcers, information that the appellant 
again submitted subsequent to that decision in a February 
2004 correspondence and a December 2003 physician's medical 
certificate, which attested to the veteran's ulcer treatment.  
The Board further comments that, significantly, this doctor 
offered no opinion as to a service-illness link.

The Board has considered the appellant's allegation that the 
veteran was a former POW.  If a veteran is a former POW and 
was interned or detained for not less than 30 days, certain 
diseases, to include peptic ulcer disease, shall be service-
connected if manifest to a degree of 10 percent or more at 
any time after discharge or release from active service even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of § 3.307 are 
also satisfied.  The service personnel records do not support 
the appellant's assertion and, pursuant to a request from the 
RO, the Service Department failed to certify any POW service.  

Other information received from the appellant after the 
August 1990 Board decision does not qualify as "material" 
evidence because it fails to demonstrate an unestablished 
fact necessary to substantiate this claim.  Evidence relating 
to the veteran's alleged POW experience, as well as 
descriptions of his alleged malaria, dysentery, lack of 
appetite, inability to sleep, chest pain, coughing, knee, 
ankle and back pain do not offer proof of an unestablished 
fact needed to support this service connection claim for 
cause of death.  38 C.F.R. § 3.156(a). 

While the Board acknowledges the appellant's and affiants' 
contentions about cause of the veteran's ulcers and ultimate 
death, such contentions do not qualify as material evidence 
because these individuals are not competent to provide a 
medical opinion about causation or a service-illness link.  
Epps v. Brown, 9 Vet. App. 341, 344 (1996); Espititu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  While the 
appellant and the affiants are certainly competent to 
describe experiences within their personal knowledge, to 
include the symptoms they observed, without any indication in 
the record that they have the relevant medical training, none 
is competent to attest to a cause of the veteran's death or 
to offer an opinion on whether an etiological relationship 
exists between his death and active service.  As a result, 
their assertions are not material to the critical issue in 
this case of establishing a service-disability link, which 
would constitute new and material evidence to reopen the 
claim.    

Because the Board has not reopened the claim, it lacks 
jurisdiction to entertain the claim, and therefore it need 
not make a determination on the merits and "review the new 
evidence 'in the context of' the old to determine whether the 
prior disposition of the claim should be altered."  Godfrey, 
7 Vet. App. at 405; accord Anderson, 9 Vet. App. at 546.  

ORDER

As new and material evidence has not been received, the 
appellant's application to reopen the claim for service 
connection for the cause of the veteran's death is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


